Case 3:17-cv-00710-MMD-CLB Document 96 Filed 09/11/20 Page 1 of 3
Case 3:17-cv-00710-MMD-CLB Document 96 Filed 09/11/20 Page 2 of 3




                                             September 11
Case
Case 3:17-cv-00710-MMD-CLB
     3:17-cv-00710-MMD-CLB Document
                           Document 96
                                    95 Filed
                                       Filed 09/11/20
                                             09/10/20 Page
                                                      Page 3
                                                           3 of
                                                             of 3
                                                                3
